Exhibit 10.1

RAPID7, INC.

EXECUTIVE INCENTIVE BONUS PLAN

1. Purpose. This Executive Incentive Bonus Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Rapid7, Inc. (the “Company”) and its Subsidiaries toward even
higher achievement and business results, to tie their goals and interests to
those of the Company and its stockholders and to enable the Company to attract
and retain highly qualified executives. The Incentive Plan is for the benefit of
Covered Executives (as defined below). The Incentive Plan operates under, and is
part of, the Rapid7, Inc. 2015 Equity Incentive Plan (as amended from
time-to-time, the “2015 Plan”), which has been approved by the Company’s Board
of Directors (the “Board”) and the Company’s stockholders. Defined terms not
explicitly defined in this Incentive Plan but defined in the 2015 Plan shall
have the same definitions as in the 2015 Plan. The Incentive Plan is intended to
permit the payment of bonuses that may qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code and the
regulations and guidance thereunder (“Performance-Based Compensation”).

2. Covered Executives. From time to time, the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) may select
certain key executives (the “Covered Executives”) to be eligible to receive
bonuses hereunder.

3. Administration. The Compensation Committee shall have the sole discretion and
authority to administer and interpret the Incentive Plan.

4. Bonus Determinations.

(a) Corporate Performance Goals. A Covered Executive may receive a bonus payment
under the Incentive Plan based upon the attainment of one or more Corporate
Performance Goals that are established by the Compensation Committee. As used
herein, the term “Corporate Performance Goals” means the goal(s) (or combined
goal(s)) determined by the Compensation Committee, in its sole discretion, to be
applicable to a Covered Executive with respect to a bonus as set forth in
Sections 13(oo) and 13(pp) of the 2015 Plan. The criteria set forth in Sections
13(oo) and 13(pp) of the 2015 Plan may relate to the Company, one or more of its
Affiliates or one or more of its or their divisions or units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Compensation Committee shall determine. The Corporate Performance Goals may
differ from Covered Executive to Covered Executive.

(b) Calculation of Corporate Performance Goals. At the beginning of each
applicable performance period, the Compensation Committee will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Corporate Performance Goal with respect to any Covered Executive. In all
other respects, Corporate Performance Goals will be calculated in accordance
with the Company’s financial statements, generally accepted accounting
principles, or under a methodology established by the Compensation Committee at
the beginning of the performance period and which is consistently applied with
respect to a Corporate Performance Goal in the relevant performance period.



--------------------------------------------------------------------------------

(c) Target; Minimum; Maximum. Each Corporate Performance Goal shall have a
“target” (100 percent attainment of the Corporate Performance Goal) and may also
have a “minimum” hurdle and/or a “maximum” amount.

(d) Bonus Requirements; Individual Goals. Except as otherwise set forth in this
Section 4(d):

(i) any bonuses paid to Covered Executives under the Incentive Plan shall be
based upon objectively determinable bonus formulas that tie such bonuses to one
or more performance targets relating to the Corporate Performance Goals,

(ii) bonus formulas for Covered Executives shall be adopted in each performance
period by the Compensation Committee and communicated to each Covered Executive
at the beginning of each performance period, and

(iii) no bonuses shall be paid to Covered Executives unless and until the
Compensation Committee makes a determination with respect to the attainment of
the performance targets relating to the Corporate Performance Goals.
Notwithstanding the foregoing, the Compensation Committee may adjust bonuses
payable under the Incentive Plan based on achievement of one or more individual
performance objectives or pay bonuses (including, without limitation,
discretionary bonuses) to Covered Executives under the Incentive Plan based on
individual performance goals and/or upon such other terms and conditions as the
Compensation Committee may in its discretion determine.

(e) Individual Target Bonuses. The Compensation Committee shall establish a
target bonus opportunity for each Covered Executive for each performance period.
For each Covered Executive, the Compensation Committee shall have the authority
to apportion the target award so that a portion of the target award shall be
tied to attainment of Corporate Performance Goals and a portion of the target
award shall be tied to attainment of individual performance objectives.

(f) Employment Requirement. Unless otherwise expressly provided in a written
agreement between the Covered Executive and the Company, the payment of a bonus
to a Covered Executive with respect to a performance period shall be conditioned
upon the Covered Executive’s continued employment by the Company on the bonus
payment date. If a Covered Executive was not employed for an entire performance
period, the Compensation Committee may pro-rate the bonus based on the number of
days employed during such performance period.

5. Timing of Payment

(a) With respect to Corporate Performance Goals established and measured on a
basis more frequently than annually (e.g., quarterly or semi-annually), the
Corporate Performance Goals will be measured at the end of each performance
period after the Company’s financial reports with respect to such period(s) have
been published. If the Corporate Performance Goals and/or individual goals for
such period are met, payments will be made as soon as practicable following the
end of such period, but not later 74 days after the end of the fiscal year in
which such performance period ends.

 

2



--------------------------------------------------------------------------------

(b) With respect to Corporate Performance Goals established and measured on an
annual or multi-year basis, Corporate Performance Goals will be measured as of
the end of each such performance period (e.g., the end of each fiscal year)
after the Company’s financial reports with respect to such period(s) have been
published. If the Corporate Performance Goals and/or individual goals for any
such period are met, bonus payments will be made as soon as practicable, but not
later than 74 days after the end of the relevant fiscal year.

(c) For the avoidance of doubt, bonuses earned at any time in a fiscal year must
be paid no later than 74 days after the last day of such fiscal year.

6. Bifurcation of the Incentive Plan. It is the intent of the Company that the
Incentive Plan, and all payments made hereunder, satisfy and be interpreted in a
manner that, in the case of Covered Executives whose compensation is subject to
the limitations on deductibility of compensation provided under Section 162(m)
and whose payment hereunder is intended to qualify as Performance-Based
Compensation, qualify as Performance-Based Compensation. Any provision,
application or interpretation of the Incentive Plan inconsistent with this
intent to satisfy the requirements of Section 162(m) shall be disregarded.
However, notwithstanding anything to the contrary in the Incentive Plan, the
provisions of the Incentive Plan may at any time be bifurcated by the
Compensation Committee in any manner so that certain provisions of the Incentive
Plan or any payment intended (or required) to satisfy the applicable
requirements of Section 162(m) are applicable only to persons whose compensation
is subject to the limitations on deductibility of compensation provided under
Section 162(m) and whose payment hereunder is intended to qualify as
Performance-Based Compensation.

7. No Guarantee of Employment. The Incentive Plan is intended to provide a
financial incentive to Covered Executives and is not intended to confer any
rights to continued employment upon Covered Executives whose employment will
remain at-will and subject to termination by either the Company or Covered
Executive at any time, with or without cause or notice.

8. Recovery. Any amounts paid under this Incentive Plan will be subject to
recoupment in accordance with any clawback policy that the Company adopts,
including any policy adopted pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any plan of or
agreement with the Company.

9. Amendment and Termination. The Company reserves the right to amend or
terminate the Incentive Plan at any time in its sole discretion.

 

3